DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction/Election
Claims 13-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/22/2021.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-12 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 7, and 9-12  of copending Application No. 16/341,651 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, claim 1 and 7 of the copending application discloses all of the limitations of claim 1. Claim 1 of the copending application discloses the movement structure, the first Cartesian axes, a moving element, jets of powder, a laser beam, an upper portion, lower portion, tool-carrier frame, and the optical laser assembly sending the laser to the working surface passing within a perimeter defined by the nozzles. Claim 7 discloses the lower portion rotating about an axis parallel to the vertical axis.
Regarding claims 2-12, claim 1, 4-5, 7, and 9-12 of copending application discloses all the limitation of claims 2-12.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "in particular via fusion" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purpose of examination, the broader claim limitation of “laser thermal treatment of metal powders” will be considered rather than “fusion”.
Regarding claim 7 recites the limitation "said actuator means" in “The machine according to claim 1, wherein said actuator means.”  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, it will be interpreted as –an actuator means--.
Regarding claim 11, the phrase "in particular horizontally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purpose of examination, the broader claim limitation of “laser thermal treatment of metal powders” will be considered rather than “fusion”.
	Claims 2-6, 8-10, and 12 are rejected due to dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calefati (US 20170190113 A1) in view of Fujiya (US 20170050268 A1). 
Regarding claim 1, Calefati discloses a laser operating machine for additive manufacture of objects (10), via a process of laser thermal treatment of metal powders (laser sintering metal powders, par. 2), in particular via fusion, comprising 
a movement structure (transport structure 11), which is mobile in a working space (11 has movable elements in a working volume 100, par. 27) that comprises a working surface (110), said machine operating according to a first Cartesian system of axes of movement (11 allows displacement along Cartesian axes, par. 21) and being configured for supporting a moving element (12) that comprises one or more nozzles for emitting jets of powder (34) to be thermally treated, 
a working substrate (110), and an optical laser assembly (20) for conveying a laser beam to form a laser spot (20 focuses a laser spot in the working volume, par. 31) focused on said working substrate in order to carry out thermal treatment on said powders, 
said machine being characterized in that said moving element comprises: 

a lower portion (tool carrier frame 30), set in which is a tool-carrier frame (tool carrier frame 30), arranged on which are said one or more nozzles for emitting jets of powder (crown 30 has a plurality of nozzles 34, Fig. 3), 
said optical laser assembly being set in the moving element so as to send the laser beam onto the working surface passing within a perimeter defined by said plurality of nozzles for emitting jets of powder (claim 3).
Calefati does not disclose said lower portion being configured for rotating said frame about a frame axis parallel to a vertical axis of said first system of Cartesian axes ().
Fujiya discloses processing nozzle for 3D printing metal powder with lasers (abstract), wherein the nozzles (supply paths 121 and 122, Fig. 6) can be rotated about the vertical axis (601)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Calefati to incorporate the teachings of Fujiya and allow the nozzles rotate about the vertical axis. Doing so would have the benefit of more finely controlling powder material supply in order to improve 3D printing accuracy and shaping (par. 45, Fujiya).
Regarding claim 2, Calefati in view of Fujiya discloses the machine according to Claim 1, wherein said lower portion comprises a duct oriented in a direction of the working space and in that said optical assembly is configured for sending the laser beam through said duct and subsequently within the perimeter of the nozzles (focusing element 24 is oriented in a direction of the working space and sends the laser into the perimeter of the nozzles, Fig. 5, claim 3).
Regarding claim 3, Calefati in view of Fujiya discloses the machine according to Claim 1, wherein said optical laser assembly comprises optical-scanning (optical scanner 20) means for positioning said laser spot in the working space, which operate according to a respective set of axes of movement (claim 2).
Regarding claim 4, Calefati in view of Fujiya discloses the machine according to Claim 1, wherein said nozzles are arranged on said frame in such a way that longitudinal axes thereof form an angle of inclination with respect to said vertical axis such that jets of said nozzles intersect in a powder-deposition point (claim 6).
Regarding claim 8, Calefati in view of Fujiya discloses the machine according to Claim 1, wherein said frame and said arrangement of a plurality of nozzles define a circular perimeter (claim 7).
Regarding claim 9, Calefati in view of Fujiya discloses the machine according to Claim 1, wherein said nozzles comprise pre-heating means and/or means for injecting a supporting and protecting process gas (claim 4).
Regarding claim 10, Calefati in view of Fujiya discloses the machine according to Claim 3, wherein said respective set of axes of movement comprises two axes of rotation of the axis of the laser beam incident on the working surface, which are perpendicular to one another, and an axis of translation of the laser spot along said axis (claim 9). 
Regarding claim 11, Calefati in view of Fujiya discloses the machine according to Claim 10, wherein said optical- scanning means comprise two orienting mirrors (mirror 26 and 27, where the broadest reasonable interpretation of orienting means that the mirror points the laser in a particular direction) for orienting the laser beam in a conical space (centre of mirror 27 define a conical space, par. 47) defined by said two axes of rotation (rotation angle omega (ω) and theta (θ), Fig. 4 and 5, par. 32), and 
α which displaces the focusing point, Fig. 5, par. 32) and the focusing diameter of said laser spot within said conical space, and a stationary mirror that directs (mirror 26 directs laser beam coming down vertically from the focusing element 24 towards the orientating mirror 27, Fig. 4, par. 20), in particular horizontally, towards the orienting mirrors the vertical laser beam coming from the adaptive- collimation element.
Regarding claim 12, Calefati in view of Fujiya discloses the machine according to Claim 10, wherein a laser source for the thermal-treatment process is co-located with the collimation and scanning system (optical scanner 20 has a collimator 21 which conveys the laser radiation coming from the laser source, par. 32, Fig. 4).
Claim 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calefati in view of Fujiya as applied to claim 1 above, and further in view of Shimoyama (US 20160311027 A1).
Regarding claim 5, Calefati in view of Fujiya does not disclose the machine according to Claim 1, wherein it comprises actuator means for varying said angle of inclination of said longitudinal axes of said one or more nozzles.
Shimoyama discloses a 3D laser printer with nozzles (331) wherein it comprises actuator means (move device 81, par. 68) for varying said angle of inclination (Fig. 2) of said longitudinal axes of said one or more nozzles (331). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Calefati in view of Fujiya to incorporate the teachings of Shimoyama and have an actuator which can vary the angle of the nozzle’s longitudinal axes. Doing so would have the benefit of improving the reliability and efficiency of supplying the powder when the laser spot diameter changes (par. 72, Shimoyama).
Regarding claim 6, Calefati in view of Fujiya and Shimoyama discloses the machine according to Claim 5, wherein said actuator means comprise rotary actuators (move device 81 rotates the nozzle 331, Fig. 2) for rotating the nozzles about an axis tangential (axis of nozzle is being tilted, Fig. 2) to the tool-carrier frame.
Allowable Subject Matter
Claim 7 is rejected based on U.S.C. 112(b), but would be allowable if the 112(b) issue was resolved and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Calefati discloses nozzles but he does not teach that the nozzle can rotate or that it uses a slot/pin mechanism to rotate the nozzles.
Shimoyama disclose an actuator that can rotate the nozzle with links and motors, and the nozzles are hinged at a point. However, Shimoyama does not disclose that the actuator rotate the nozzles with a ring mobile in a vertical direction which has a rotation pin engaged in a slot provided on the nozzles. In addition, the prior art does not teach or suggest such a type of ring and slot/pin mechanism to induce tilting for 3D laser printing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMPSON A CHEN whose telephone number is (571)272-6422. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMPSON A CHEN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOHN J NORTON/Primary Examiner, Art Unit 3761